FINAL COPY
294 Ga. 411

                    S13A1737. WILLIAMS v. BECKER.


      NAHMIAS, Justice.

      This appeal challenges an order awarding attorney fees under OCGA § 9-

15-14 for post-divorce litigation. Because the trial court did not hold an

evidentiary hearing on the motion for fees and did not make the required

findings specifying the improper conduct justifying the fee award, we vacate and

remand.

      1.    Appellant John A. Williams, Jr. (Father) and appellee Stacey Clark

Becker (Mother) were divorced on September 27, 2001. The divorce decree

made Mother the primary custodial parent of the parties’ child, although Father

was given extensive visitation. Father was ordered to pay $5,000 per month in

child support and to pay for the child’s medical insurance and private school

tuition. In April 2006, Father and Mother attended mediation and executed an

agreement that was adopted by the trial court as an order on August 4, 2006.

The order increased Father’s parenting time to nearly 50 percent, with Father

agreeing not to request modification of his child support obligation for two
years.

         On December 30, 2009, Father informally asked Mother to reduce his

child support obligation, asserting that his income had decreased. Mother said

she was willing to consider a change and requested information about his

financial circumstances. He did not produce that information to her satisfaction,

however, and he rejected various modifications that she later proposed. After

Father declined Mother’s offers, she hired an attorney and tried to resolve the

matter through counsel before litigation; Father was also represented. The

parties agreed to mediate, but when Father did not provide all the financial

documents Mother requested, she rescheduled and then canceled the mediation.

         On November 10, 2010, Father filed a petition for modification of child

support, in which he alleged that he had suffered a substantial downward change

in his financial condition, Mother’s financial condition had improved, and his

parenting time had increased. At the 30-day status conference for the case, the

parties agreed to schedule mediation, but Father again failed to produce all of

the documents Mother requested and she again refused to participate in

mediation. On January 13, 2011, Father filed a motion for a temporary hearing.

The court then ordered mediation, which the parties attended on March 1, but

                                         2
it was unsuccessful.

      At the temporary hearing on April 19, 2011, Mother and Father testified,

and documentary evidence of their respective financial conditions was

presented. That same day, the court issued an order denying Father’s request for

temporary relief and another order requiring both parties to respond to all

outstanding discovery requests within 10 days and scheduling the trial for the

court’s September 7 trial calendar. On May 6, 2011 — one day before the 120-

day status conference and 15 days after the temporary hearing — Father

voluntarily dismissed his modification petition.

      On June 17, 2011, Mother filed a motion for attorney fees, requesting that

$54,654.76 be awarded to her jointly against Father and his counsel pursuant to

OCGA §§ 19-6-2, 19-6-15 (k) (5), and 9-15-14. Father filed a response, arguing

that Mother was not entitled to attorney fees under any of these statutes. More

than a year later, on August 20, 2012, the trial court issued an order denying

Mother’s request for attorney fees to be awarded against Father’s counsel but

granting her request for attorney fees against Father. The court found that

Father dismissed his modification action after the court declined to modify his

child support obligation on a temporary basis and on the eve of the 120-day

                                       3
status conference, that “[t]he parties engaged in discovery disputes which

required the Court to enter an order directing each party to respond to

discovery,” and that Mother incurred $54,654.76 in attorney fees. The order

then described the three statutes under which Mother sought fees and concluded:

              The Court finds that both parties failed to properly and timely
       respond to discovery, expanding the scope of this action and
       causing the other party to incur unnecessary attorney’s fees.
              Based on the foregoing findings of fact and having considered
       the financial condition of the parties as well as the relevant statutes,
       [Mother] is awarded $25,000.00 in attorney’s fees pursuant to
       O.C.G.A. 19-15-14 [sic].

This Court granted Father’s application for discretionary appeal of the attorney

fees order.

       2.      Father argues that the award of attorney fees under OCGA § 9-15-

14 was improper because the trial court failed to hold an evidentiary hearing and

to make the findings required for an award under that statute. We agree.1

       1
          Father suggests that the attorney fees award was not supported because OCGA § 19-15-14
does not exist and attorney fees can be awarded only if authorized by statute or contract. See Moon
v. Moon, 277 Ga. 375, 379 (589 SE2d 76) (2003). However, review of the record, including the
prior paragraph of the trial court’s order, shows that the reference to OCGA § 19-15-14 was a
scrivener’s error; the court clearly meant to cite OCGA § 9-15-14. See Viskup v. Viskup, 291 Ga.
103, 106 (727 SE2d 97) (2012) (explaining that this Court may review the record to determine the
statutory basis of an attorney fees order). Father also argues that the trial court’s award of attorney
fees was not justified under OCGA §§ 19-6-15 (k) (5) or 19-6-2, but while the court described these
two statutes in its order, the order states that the award is made only pursuant to OCGA § 9-15-14.
We therefore do not address whether the court could award attorney fees in this case under either
OCGA §§ 9-6-15 (k) (5) or 19-6-2.

                                                  4
                   (a)    OCGA § 9-15-14 authorizes a trial court to award

“reasonable and necessary” attorney fees and litigation costs in civil cases

against a party that has engaged in abusive litigation. Under OCGA § 9-15-14

(a), the court shall award fees against a party that “asserted a claim, defense, or

other position with respect to which there existed such a complete absence of

any justiciable issue of law or fact that it could not be reasonably believed that

a court would accept the asserted claim, defense, or other position.” Under

OCGA § 9-15-14 (b), the court may award fees against a party that “brought or

defended an action, or any part thereof, that lacked substantial justification” or

“unnecessarily expanded the proceeding by other improper conduct, including

. . . abuses of discovery procedures . . . .”

      Unless the party against whom attorney fees may be awarded waives a

hearing expressly or by its conduct, the court must hold an evidentiary hearing,

after due notice of the fees issue, to provide the party the opportunity to confront

and challenge the evidence regarding the need for and value of the legal services

at issue. See Ellis v. Caldwell, 290 Ga. 336, 340 (720 SE2d 628) (2012). A

timely objection to a motion for attorney fees under OCGA § 9-15-14, even

without a specific request for a hearing, is generally sufficient to preclude a

                                          5
waiver by conduct of the right to an evidentiary hearing. See Munoz v.

American Lawyer Media, L.P., 236 Ga. App. 462, 466 (512 SE2d 347) (1999).2

       If the court awards attorney fees under OCGA § 9-15-14, it must make

express findings specifying the abusive conduct for which the award is made,

see McKemie v. City of Griffin, 272 Ga. 843, 844 (537 SE2d 66) (2000), and

whether the award is made under subsection (a) or (b) or both, see Ga. Dept. of

Transp. v. Douglas Asphalt Co., 295 Ga. App. 421, 424 (671 SE2d 899) (2009).

If the court fails to make these findings, the fees award must be vacated and the

case remanded for reconsideration. See McKemie, 272 Ga. at 844.

               (b)     In this case, although Father filed a response objecting to the

attorney fees requested by Mother and there is nothing in the record indicating

that he otherwise waived his right to an evidentiary hearing, the trial court failed

to hold a hearing before awarding $25,000 in attorney fees to Mother — with

no explanation of how that amount was calculated in relation to the $54,654.76

that she requested and the court found that she incurred. In addition, although

there is evidence in the record that would support an award of some amount of

       2
         Nevertheless, it is good practice to make a specific request for a hearing in response to a
motion for attorney fees, since that will remind the trial court of the hearing requirement and weigh
against any finding that a hearing was waived. See Munoz, 236 Ga. App. at 466.

                                                 6
fees to Mother under OCGA § 9-15-14, the court made no express findings

specifying the abusive litigation conduct upon which Mother’s award was based

or specifying whether the award was made under OCGA § 9-15-14 (a) or (b).

Indeed, the court’s conclusion that “both parties failed to properly and timely

respond to discovery, expanding the scope of this action and causing the other

party to incur unnecessary attorney’s fees,” which was based on a finding that

“[t]he parties engaged in discovery disputes which required the court to enter

an order directing each party to respond to discovery,” appears inconsistent with

its award of attorney fees only to Mother. To justify an award of attorney fees

to Mother under OCGA § 9-15-14, the court needed to specify the improper

conduct and resulting fees for which Father was solely liable; if Mother also

engaged in abusive litigation, an attorney fees award to Father — after due

notice and a hearing — would be the appropriate result.

      Because the trial court failed to hold an evidentiary hearing and to make

the express findings required for an attorney fees award under OCGA § 9-15-14,

we vacate the award of attorney fees made pursuant to that statute and remand

this case for further proceedings. See Ellis, 290 Ga. at 340; McKemie, 272 Ga.

at 844.

                                       7
      Judgment vacated and case remanded. All the Justices concur.



                          Decided January 21, 2014.

             Domestic relations. Fulton Superior Court. Before Judge Campbell.

             Ehrenclou & Grover, Wallace H. Ehrenclou, Kavan S. Grover, for

appellant.

             Davis, Matthews & Quigley, Elizabeth G. Lindsey, Mina A.

Elmankabady, for appellee.




                                       8